Citation Nr: 0409832	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  99-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for scars, traumatic, 
left thigh and right leg, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a seizure disorder.  

3.  Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for an atypical 
anxiety disorder with depression.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran had active service from January 1965 to January 1967.  

These matters are before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In October 2000, 
the Board remanded the issues for additional development.  The 
case has been returned to the Board for further appellate review.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

On VA examination in August 2002, the veteran stated that he was 
in receipt of Social Security Administration (SSA) disability 
benefits due to seizures and weakness in the legs.  The SSA 
records have not been associated with the claims file.  

The Board notes that the AOJ has not issued a sufficient VCAA 
letter in regard to the issue of entitlement to the issue of 
whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for an atypical anxiety 
disorder with mild depression.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure full 
compliance with due process requirements, these issues are 
REMANDED to the AOJ for the following development:

1.  The AOJ should obtain all SSA records pertinent to the 
veteran's claims, to include any decisions and the medical records 
upon which those decisions were based.  

2.  The AOJ should review the claims file, and ensure that all 
notification and development action required by VCAA is completed.  
A separate VCAA letter should be issued pertaining to the issue of 
new and material evidence to reopen a claim of entitlement to 
service connection for an atypical anxiety disorder with mild 
depression.  

3.  The veteran is advised that is he has, or is able to obtain, 
evidence relevant to his claims, he must submit the evidence.  

If upon completion of the above action the claims remain denied, 
the case should be returned to the Board for further appellate 
review.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

